 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11     RBB2, LLC,                                   Case No. 1:18-cv-00915-LJO-JLT
12                           Plaintiff,             [PROPOSED] ORDER GRANTING JOINT
13                                                  MOTION TO CONTINUE SCHEDULING
              v.                                    CONFERENCE AND JOINT REQEUST TO
14                                                  APPEAR TELEPHONICALLY AT
       CSC SERVICEWORKS, INC.,                      SCHEDULING CONFERENCE
15
                             Defendant.
16

17          Good cause appearing, the Court GRANTS the Parties’ request to continue the scheduling
18   conference to December 17, 2018 at 8:15 a.m. and to appear telephonically at the scheduling
19   conference. The parties SHALL file a joint scheduling report by December 10, 2018.
20

21   IT IS SO ORDERED.

22      Dated:     October 23, 2018                         /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
